—Appeal by the defendant from a judgment , of the County Court, Orange County (Berry, J.), rendered March 27, 1998, convicting him of murder in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *514assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.